OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by this court on June 19, 1968. On September 4,1984, the respondent pleaded guilty in the Supreme Court, Westchester County, to criminal sale of a controlled substance in the second degree, a class A-II felony (see Penal Law, § 220.41). On October 12,1984, respondent was sentenced to lifetime probation and an administrative penalty of $75.
In an unrelated disciplinary proceeding, the petitioner charged the respondent with professional misconduct, and a formal hearing having been held, the special referee has submitted his report to this court for review. After reviewing all of the *110evidence, we are in full agreement with the report of the special referee which sustained charges of professional misconduct including, inter alia, respondent’s involving himself in a conflict of interest; neglecting legal matters entrusted to him; failing to cooperate with the petitioner; failing to communicate with a client; and submitting false and misleading information to the petitioner Grievance Committee. We find respondent guilty of this misconduct. Petitioner’s motion to confirm the special referee’s report is granted and respondent’s cross motion to disaffirm said report is denied. In view of the felony conviction, the issue of the punishment to be imposed in the formal disciplinary proceeding is now moot.
Pursuant to subdivision 4 of section 90 of the Judiciary Law, upon his conviction of a felony, the respondent ceased to be an attorney and counselor at law in this State.
Accordingly, the petitioner’s motion to strike respondent’s name is granted and respondent’s resignation is not accepted. Respondent is disbarred and the clerk of this court is directed to strike his name from the roll of attorneys and counselors at law forthwith.
Mollen, P. J., Titone, Lazer, Mangano and Thompson, JJ., concur.